Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The drawing objection has be withdrawn in view of the amendments to the claim.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
Regarding the arguments to claim 1, 10 and 20 starting in the middle of page 8. Although Clarke does not indicate that the fastener body is a B-nut, the structure of Clarke’s fastener body contains the same structure that is commonly known as a B-nut.
Regarding the arguments directed towards the bushing on how Clarke fails to show “the main part of the bushing is radially extending, and the bushing annular ring extends outwardly from the main portion at a radially inner end of the main portion. The claim also recites that the bushing annular ring is positioned radially inward of a radially inner end of the clamp to radially abut the radially inner end of the clamp.” The main portion of bushing (element 30, Fig. 3) is radially extending and  the . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-10, 13-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. 2015/0204242 (Clarke).
Regarding claim 1, Clarke teaches 
a first fluid tube (element 8, Fig. 2) extending radially through a duct liner (par. 1), a portion of the first fluid tube disposed radially outward of the 
a second fluid (element 2, Fig. 2) tube located radially inward of the duct liner, the second fluid tube having a second tube annular ring (element 24); 
a clamp (element 40, Fig. 29) located radially inward of the duct liner and having an inner wall (inner wall of 40) defining an interior space, the clamp being operatively coupled to a stationary structure (the clamp is coupled to element 5, Fig. 2 & 3); and 	
a B-nut (element 25, The nut described in figs. 2-3 of Clarke contain all the structure requirements to be a B-nut, further Clarke’s disclosure is used in aircraft (P. 41), see definition for support).
B-nut - A nut used in aircraft tubing to connect a piece of flared tubing to a threaded fitting. B-nuts are used with a sleeve that is slipped over the flared tubing.
- https://web.archive.org/web/20161201175447/https://encyclopedia2.thefreedictionary.com/B-nut) at least partially disposed within the interior space, the B-nut having an outer geometry corresponding to a geometry of a portion of the inner wall of the clamp (as shown in Fig. 3), the first fluid tube and the second fluid tube each having a portion disposed within the B-nut (as shown in fig. 2) so that a conical tube interface (conical tube interface note by element 38, Fig. 3) therebetween is between opposing radial ends of the B-nut, the clamp and the nut providing anti-rotation during assembly of the fluid tube assembly (para. 6).
a bushing (element 30, Fig. 3) disposed within the interior space of the clamp, the bushing located between the second fluid tube and the clamp, the bushing comprising a main portion (element 30, Fig. 3) that is radially extending, and a bushing annular ring (element 31, Fig. 3) extending outwardly from the main portion at an end of the main portion at a radially inward (as shown in fig. 2) of a radially inner end of the clamp (as shown in fig. 2) to radially abut the radially inner end of the clamp; and 
a clamp annular ring (element 32) extending inwardly from the inner wall of the clamp, the first fluid tube, the second fluid tube,
the annular ring defining a movement limit for the first fluid tube, the second fluid tube, and the B-nut (Par. 72).
wherein movement in a radially inward direction is limited by contact between the annular ring and the nut (par. 17, 72), and movement in a radially outward direction is limited by contact between the second annular ring and the bushing annular ring (as shown in Fig.3 by element 24).

Regarding claim 6, Clarke teaches the tube interface is the conical tube interface (interface at element 9 and 38) comprises a first conical end (shape of element 9, Fig. 2) of the first fluid tube and a second conical end (shape of element 38, Fig. 2) of the second fluid tube.
Regarding claim 7, Clarke teaches the first conical end and the second conical end are complementary angles.
Regarding claim 9, Clarke teaches the clamp includes a first clamp side (side of element 40) and a second clamp side (side of element 6), the first and second clamp sides mechanically fastened together in an assembled condition (Fig. 5b).

Regarding claim 10, Clarke teaches 
a compressor section;
a combustion section; 
a turbine section; and (these section would be inherent to the function of a gas turbine engine as disclosed in the abstract)
a fluid tube assembly comprising: 
a first fluid tube (element 8) extending radially through a duct liner (para. 1), a portion of the first fluid tube disposed radially outward of the duct liner and a portion of the first fluid tube disposed radially inward of the duct liner;
a second fluid (2) tube located radially inward of the duct liner, the second tube having a second tube annular ring; 
a clamp (40) located radially inward of the duct liner and having an inner wall (inner wall of 40) defining an interior space, the clamp being operatively coupled to a stationary structure; 	
a B-nut (25 at least partially disposed within the interior space, the B- nut having an outer geometry corresponding to a geometry of a portion of so that a conical tube interface therebetween is between opposing radial ends of the B-nut the clamp and the B-nut providing anti-rotation during assembly of the fluid tube assembly; and
a bushing (element 4) disposed within the interior space of the clamp, the bushing located between the second fluid tube and the clamp (Fig. 2), the bushing comprising a main portion (see annotated fig. 2) that is radially extending and a bushing annular ring extending outwardly from the main portion at a radially inner end of the main portion (see annotated fig. 2), the bushing annular ring positioned radially inward of a radially inner end of the clamp to radially abut the radially inner end of the clamp; and
a clamp annular ring (element 32) extending inwardly from the inner wall of the clamp, the first fluid tube, the second fluid tube,
the annular ring defining a movement limit for the first fluid tube, the second fluid tube, and the B-nut (Par. 72).
wherein movement in a radially inward direction is limited by contact between the annular ring and the nut (par. 17, 72), and movement in a radially outward direction is limited by contact between the second annular ring and the bushing annular ring (as shown in Fig.3 by element 24).

    PNG
    media_image1.png
    597
    901
    media_image1.png
    Greyscale




Regarding claim 13, the tube interface is a conical tube interface (interface at element 9 and 38) comprising a first conical end (shape of element 9, Fig. 2) of the first fluid tube and a second conical end (shape of element 38, Fig. 2) of the second fluid tube.
Regarding claim 14, Clarke teaches the first conical end and the second conical end are complementary angles (as shown in fig. 2 by elements 9 and 38).
Regarding claim 17, Clarke teaches the stationary structure is at least one of a turbine exhaust case, an inner diffuser case, and a high pressure turbine case (Abstract).
Regarding claim 18, Clarke teaches the clamp is operatively coupled to the stationary structure with a plurality of brackets (elements 40 and 6, Figs. 5a and 5b).
Regarding claim 19, Clarke teaches the clamp includes a first clamp side (side of element 40) and a second clamp side (side of element 6), the first and second clamp sides mechanically fastened together in an assembled condition (Par. 6).
Regarding claim 20, Clarke teaches inserting 
a first fluid tube (element 8, Fig. 2) extending radially through a duct liner (par. 1), a portion of the first fluid tube disposed radially outward of the duct liner (par. 1) and a portion of the first fluid tube disposed radially inward of the duct liner (Par. 83);
a second fluid (element 2, Fig. 2) tube located radially inward of the duct liner, the second fluid tube having a second tube annular ring (element 24); 
a clamp (element 40, Fig. 29) located radially inward of the duct liner and having an inner wall (inner wall of 40) defining an interior space, the clamp being operatively coupled to a stationary structure (the clamp is coupled to element 5, Fig. 2 & 3); and 	
a B-nut (element 25, The nut described in figs. 2-3 of Clarke contain all the structure requirements to be a B-nut, further Clarke’s disclosure is used in aircraft (P. 41), see definition for support).
B-nut - A nut used in aircraft tubing to connect a piece of flared tubing to a threaded fitting. B-nuts are used with a sleeve that is slipped over the flared tubing.
- https://web.archive.org/web/20161201175447/https://encyclopedia2.thefreedictionary.com/B-nut) at least partially disposed within the interior space, the B-nut having an outer geometry corresponding to a geometry of a portion of the inner wall of the clamp (as shown in Fig. 3), the first fluid tube and the second fluid tube each having a portion disposed within the B-nut (as shown in fig. 2) so that a conical tube interface (conical tube interface note by element 38, Fig. 3) therebetween is between opposing radial ends of the B-nut, the clamp and the nut providing anti-rotation during assembly of the fluid tube assembly (para. 6).
a bushing (element 30, Fig. 3) disposed within the interior space of the clamp, the bushing located between the second fluid tube and the clamp, the bushing comprising a main portion (element 30, Fig. 3) that is radially extending, and a bushing annular ring (element 31, Fig. 3) extending outwardly from the main portion at an end of the main portion at a radially inward (as shown in fig. 2) of a radially inner end of the clamp (as shown in fig. 2) to radially abut the radially inner end of the clamp; and 
a clamp annular ring (element 32) extending inwardly from the inner wall of the clamp, the first fluid tube, the second fluid tube,
the annular ring defining a movement limit for the first fluid tube, the second fluid tube, and the B-nut (Par. 72).
wherein movement in a radially inward direction is limited by contact between the annular ring and the B-nut (par. 17, 72), and movement in a radially outward direction,
a first fluid tube (element 8) through a duct liner (Par. 1) into a B-nut (element 25) at least partially disposed within an interior space of a two-piece clamp (element 6 and 40, Figs. 2, 5a & 5b) and into contact with a second fluid tube at a conical fluid tube interface (Element 38, Fig. 2), the outer geometry of the B-nut corresponding to a geometry of a portion of an inner wall of the clamp (As shown in Fig. 3); and torqueing the first fluid tube from a location radially outward of the duct liner (an operator would be able to torque from outside the duct liner since the nut is located above element 5, Par. 83, Fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAKEEM M ABDELLAOUI whose telephone number is (571)272-0381.  The examiner can normally be reached on Mon - Fri (7:30 am - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAKEEM M ABDELLAOUI/         Examiner, Art Unit 3745                                                                                                                                                                                               
/David E Sosnowski/         SPE, Art Unit 3745